                                   UNITED STATES BANKRUPTCY COURT
                                              WESTERN DISTRICT OF WASHINGTON
                                                ___________________________


Sameer M. Alifarag                                                                            CHAMBERS
Law Clerk to the Hon. Christopher M. Alston                                             United States Courthouse
                                                                                        700 Stewart Street, #6301
                                                                                          Seattle, WA 98101
                                                                                              (206) 370-5330


                                                     August 12, 2020
Via CM/ECF

Elizabeth Shea
Hacker & Willig
520 Pike Street, Suite 2500
Seattle, WA 98101

         Re:       V S Investment Assoc. LLC, Case No. 20-11541-CMA
                   Request to Continue Motion to Chapter 13 Calendar

Dear Ms. Shea:

The Court received your letter filed on August 11, 2020 [Docket No. 61], requesting permission
to continue BRMK Lending LLC’s Motion to Dismiss or for Relief from Stay and Abandonment
to Proceed with Receivership [Docket Nos. 25 and 29] to the Court’s August 20, 2020 Chapter 13
Calendar. Please be advised that Judge Alston has granted your request. The moving party and
any party who has filed a response to the motion shall appear by phone, using the following
procedure:

                   · Dial: 1−888−363−4749
                   · Enter Access Code: 8955076#
                   · Press the # sign
                   · Enter Security Code: 3564#
                   · Speak your name when prompted


Please do not hesitate to contact chambers should you have any questions.


                                                         Sincerely,




                                                         Sameer M. Alifarag
                                                         Law Clerk to the Honorable Christopher M. Alston




  Case 20-11541-CMA                 Doc 62         Filed 08/12/20      Ent. 08/12/20 09:43:29    Pg. 1 of 1
